


Exhibit 10.27

 

[Fluor Letterhead]

 

March 5, 2007

 

Mr. Kirk D. Grimes

5209 Creekpoint Drive

Plano, TX 75093

 

Dear Kirk:

 

It is my pleasure to inform you that I have approved a special retention award
for you which has been structured as follows:

 

Award Amount:

 

US$500,000 total cash award. (This award is not deferrable.)

 

 

 

Retention Period:

 

March 5, 2007 through March 6, 2009.

 

 

 

Retention Agreement:

 

US$500,000 or 100% of the award will be earned and payable March 7, 2009
contingent upon completion of continuous employment through the retention
period.

 

You will earn your retention award (a) if you remain continuously employed by
the Company as stated above or (b) if your employment terminates prior to the
above date due to (i) death, (ii) permanent and total disability, (iii) a
Company-initiated termination other than on a for-cause basis or (iv) a Company
initiated termination following a Change of Control.  If in the event your
employment terminates prior to the earnout date for any reason other than stated
above (including, without limitation, your voluntary termination or a
termination for cause), then the retention award will be forfeited.

 

For purposes hereof, the term “Change of Control” shall be deemed to have
occurred if, (a) a third person, including a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, acquires shares of the
Company having 25% or more of the votes that may be cast for the election of
directors of the Company or (b) as a result of any cash tender or exchange
offer, merger or other business combination, or any combination of the preceding
(a “transaction”), the persons who are the directors of the Company before the
transaction shall cease to constitute a majority of the Board of Directors of
the Company or any successor thereto.

 

At the conclusion of the retention period, if a company initiated termination
takes place other than on a for cause basis, you will be put on an unpaid leave
of absence until June 30, 2010, which is the date you will be eligible for early
retirement.

 

You expressly agree to maintain strict confidentiality of this retention award. 
You may not disclose this agreement to anyone other than your spouse or
confidential financial advisor, senior management of the Company and Executive
Compensation Services.  If disclosure is made to any other person, this award
shall be forfeited.

 

--------------------------------------------------------------------------------


 

Please indicate your acknowledgment of the terms of the letter by signing in the
space provided and returning the original to Executive Compensation Services in
the enclosed envelope for your employee records.  You should also retain a copy
for your file.

 

If you should have any questions, please give me a call at 469.398.7171 or Lisa
Schlepp, Executive Director, Human Resources at 469.398.7101.

 

Sincerely,

 

 

 

/s/ H. Steven Gilbert

 

 

 

H. Steven Gilbert

 

Senior Vice President,

 

Human Resources and Administration

 

 

 

 

 

Agreed by:

 

 

 

 

 

/s/ Kirk D. Grimes

 

March 5, 2007

KIRK D. GRIMES

 

DATE

 

 

HSG:cgn

 

2

--------------------------------------------------------------------------------
